Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152007 & (16)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152007
                                                                    COA: 326670
                                                                    Wayne CC: 92-010859-FC
  JESSE LEE AGNEW,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 18, 2015 order
  of the Court of Appeals and the defendant’s motion to remand are considered. We
  DIRECT the Wayne County Prosecuting Attorney to answer the application for leave to
  appeal and the motion within 28 days after the date of this order.

        The application for leave to appeal and the motion to remand remain pending.

        MCCORMACK, J., did not participate because of her prior involvement in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
         s0718
                                                                               Clerk